Exhibit 10.1




FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

     FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (the “Amendment”), dated
January 19, 2007, by and between DayStar Technologies, Inc., a Delaware
corporation, with headquarters located at 13 Corporate Drive, Halfmoon, New York
12065 (the “Company”), and LC Capital Master Fund Ltd. (the “Investor”).



RECITALS:




     A. The Company and the Investor are parties to a Registration Rights
Agreement dated January 19, 2007 (the “Agreement”).

     B. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed in the Agreement.

     C. Section 11(a) of the Agreement provides that the Agreement may be
amended in a writing signed by the Company and the holders of at least 50% of
the then outstanding Registrable Shares, and the Investor holds at least 50% of
the outstanding Registrable Shares.

NOW, THEREFORE, the Company and the Investor hereby agree as follows:

1.      Definitions.     1.1 Section 1 of the Agreement is amended by adding the
following  



definitions in the appropriate alphabetical order:




“Additional Shares” means the shares of Common Stock, if any, issuable upon
exercise of the Warrants.

“Existing Registration Statement” means the Company’s registration statement on
Form SB-2 registering 317,394 shares of Common Stock that may be issued to
Castlerigg Master Investments Ltd. and 457,571 shares that may be sold by Tejas
Securities Group, Inc. and employees of Tejas Securities Group, Inc.

“Investor” means any holder of Registrable Shares.

“Mandatory Additional Share Registration Statement” shall have the meaning set
forth in Section 2B.

“Public Float” shall be equal to the outstanding shares of Common Stock of the
Company as of immediately prior to the proposed closing of a Qualifying
Proposal, less the number shares of Common Stock held by directors of the
Company, officers of the Company, and Affiliates of the Company as of such date.

“Qualifying Proposal” means a sale of securities in the manner and using the
placement agent discussed with the Investor prior to May 18, 2007 of at least
$25 million in which (i) each

--------------------------------------------------------------------------------

purchaser (when taken together with all of such purchaser’s Affiliates)
purchases an amount of Common Stock (including, for purposes hereof, securities
convertible into or exercisable for Common Stock) that is less than 9.9% of the
Public Float of the Company and (ii) the placement agent has used its
commercially reasonable best efforts to provide that for each purchaser agreeing
to purchase more than 4.9% of the Public Float, there is at least one purchaser
who (when taken together with all of such purchaser’s Affiliates) purchases a
number of shares of Common Stock equal to 4.9% or less of the Public Float.

“Warrants” means the warrants or other convertible securities issued to the
Investor in connection with the Qualifying Proposal.

     1.2 The definition of “Registrable Shares” is amended by adding the
following after the word “Shares” in the first line thereof: “"and the
Additional Shares” and by adding at the end thereof: “and solely for the
purposes of Section 2 below (but not for purposes of Section 2A or Section 2B),
shall not include the Additional Shares”.

     1.3 The definition of “Registration Statement” is amended by adding the
phrase “the Mandatory Additional Share Registration Statement,” after the words
“Mandatory Registration Statement” in the first sentence, and is further amended
by adding the following at the end of the existing text: “but shall not include
any Registration Statement that does not include any of the Registrable Shares
or Additional Shares”.

     2. Liquidated Damages Provisions. Section 2(d) of the Agreement is amended
by inserting the following immediately after the first sentence of the existing
Section 2(d) of the Agreement: “Notwithstanding the foregoing, if the Mandatory
Registration Statement is not declared effective by the Commission because of
the staff of the Commission’s determination, evidenced by oral or written
comments, that all or any part of the securities being registered are being
offered by or on behalf of the Company or that the use of Rule 415 is otherwise
not available in connection with the resale of all of the Registrable Shares,
then no such liquidated damages shall accrue or become due with respect to such
Event until January 1, 2008, on which date the liquidated damages shall begin to
accrue and be paid. Further, the failure to have such Registration Statement
declared effective shall not be a breach or default by the Company of its
obligations to use best efforts to have such shares registered for resale;
provided that from and after January 1, 2008 the liquidated damages shall begin
to accrue and be paid.”

     3. Agreement to Continue to Register Shares. A new Section 2(e) of the
Agreement is added which shall read as follows: “With respect to any shares not
included on the Mandatory Registration Statement due to comments from the staff
of the Commission, the Company shall continue to use its best efforts to
register all such remaining shares as promptly as possible (and taking into
account any lock-up or market stand-off agreements covering such shares that may
then exist), but if the staff of the Commission, by oral or written comment or
otherwise, limits the Company’s ability to file, or delays or prohibits the
Company from having a subsequent registration statement declared effective, it
shall not be a breach of the Company’s obligations under this Agreement;
provided, however, that from and after January 1, 2008 the liquidated damages in
Section 2(d) shall begin to accrue and be paid.”

- 2 -

--------------------------------------------------------------------------------

     4. Effectiveness of Other Registration Statement. The last sentence of
Section 2(a) of the Agreement is deleted in its entirety and replaced with the
following: “The Company shall not cause any registration statement (other than
on Form S-8, the Existing Registration Statement or any registration statement
filed to cover securities sold as a result of the Company’s determination to
accept a Qualifying Proposal) for its securities to be declared effective unless
the Mandatory Registration Statement registering all of the Registrable Shares
for resale is simultaneously declared effective. In the event that a
registration statement filed to cover securities sold as a result of the
Company’s determination to accept a Qualifying Proposal is declared effective by
the SEC, the term “Mandatory Filing Date” shall be deemed to be the later of (i)
the 30th day after such effective date and (ii) August 16, 2007, and the Company
shall perform its obligations as set forth in this Section. In the event that
the Company determines to no longer pursue a Qualifying Proposal, the term
“Mandatory Filing Date” shall be deemed to be the 10th day after such
determination, and the Company shall perform its obligations as set forth in
this Section”

     5. Additional Share Registration. A new Section 2B is added immediately
after Section 2A, and shall read as follows:



  “2B




     (a) Prior to the date that is thirty (30) days following the effectiveness
of the Mandatory Registration Statement (the “Mandatory Additional Share Filing
Date”), the Company shall prepare and file with the SEC a Registration Statement
on Form S-3, S-1 or other appropriate form, for the purpose of registering under
the Securities Act all of the Additional Shares for resale by, and for the
account of, each Investor as an initial selling stockholder thereunder (the
“Mandatory Additional Share Registration Statement”). The Mandatory Additional
Registration Statement shall permit the Investors to offer and sell, on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act, any
or all of the Additional Shares. The Company agrees to use its best efforts to
cause the Mandatory Additional Registration Statement to be declared effective
as soon as possible but in no event later than the date that is one hundred
twenty (120) days following the Mandatory Additional Share Filing Date (the
“Mandatory Additional Share Effective Date”) (including filing with the SEC,
within three (3) Business Days of the date that the Company is notified (orally
or in writing, whichever is earlier) by the SEC that the Mandatory Additional
Share Registration Statement will not be “reviewed” or will not be subject to
further review, an Acceleration Request, which request shall request an
effective date that is within three (3) Business Days of the date of such
request). The Company shall notify each Investor in writing promptly (and in any
event within one (1) Business Day) after the Company’s submission of an
Acceleration Request to the SEC. The Company shall be required to keep the
Mandatory Additional Share Registration Statement continuously effective
(including through the filing of any required post-effective amendments) until
the earlier to occur of (i) the date after which all of the Additional Shares
registered thereunder shall have been sold and (ii) the second (2nd) anniversary
of the Mandatory Additional Share Effective Date; provided, that in either case
such date shall be extended by the amount of time of any Additional Share
Suspension Period (as defined below). Thereafter, the Company shall be entitled
to withdraw the Mandatory Additional Share Registration Statement and, upon such
withdrawal and notice to the Investors, the Investors shall have no further
right to offer or sell any of the Additional Shares pursuant to the Mandatory
Additional Share Registration

- 3 -

--------------------------------------------------------------------------------

Statement (or any prospectus relating thereto). The Company shall not cause any
registration statement (other than on Form S-8) for its securities (other than
those issued in connection with a Qualifying Proposal or on the Existing
Registration Statement) to be declared effective unless the Mandatory Additional
Share Registration Statement is simultaneously declared effective.

     (b) Notwithstanding anything in this Section 2B to the contrary, if the
Company shall furnish to the Investor a certificate signed by the President or
Chief Executive Officer of the Company stating that the Board has made the good
faith determination (i) that the continued use by the Investor of the Mandatory
Additional Share Registration Statement for purposes of effecting offers or
sales of Additional Shares pursuant hereto would require, under the Securities
Act and the rules and regulations promulgated thereunder, premature disclosure
in the Mandatory Additional Share Registration Statement (or the Prospectus
relating thereto) of material, nonpublic information concerning the Company, its
business or prospects or any proposed material transaction involving the
Company, (ii) that such premature disclosure would be materially adverse to the
Company, its business or prospects or any such proposed material transaction or
would not be in the best interests of the Company and (iii) that it is therefore
essential to suspend the use by the Investors, of the Mandatory Additional Share
Registration Statement (and the Prospectus relating thereto), then the right of
the Investor to use the Mandatory Additional Share Registration Statement (and
the Prospectus relating thereto) for purposes of effecting offers or sales of
Additional Shares pursuant thereto shall be suspended for a period (the
“Additional Share Suspension Period”) not greater than twenty (20) consecutive
Business Days during any consecutive twelve (12) month period. During the
Additional Share Suspension Period, the Investor shall not offer or sell any
Additional Shares pursuant to or in reliance upon the Mandatory Additional Share
Registration Statement (or the Prospectus relating thereto). The Company agrees
that, as promptly as possible, but in no event later than one (1) Business Day,
after the consummation, abandonment or public disclosure of the event or
transaction that caused the Company to suspend the use of the Mandatory
Additional Share Registration Statement (and the Prospectus relating thereto)
pursuant to this Section 2B(c), the Company will as promptly as possible lift
any suspension, provide the Investors with revised Prospectuses, if required,
and will notify the Investors of their ability to effect offers or sales of
Additional Shares pursuant to or in reliance upon the Mandatory Additional Share
Registration Statement.

     (c) It shall be a condition precedent to the obligations of the Company to
register Additional Shares for the account of the Investor pursuant to this
Section 2B that such Investor furnish to the Company such information regarding
itself, the Additional Shares held by it, and the method of disposition of such
securities as shall be required to effect the registration of such Investor’s
Additional Shares.

     (d) If (i) the Mandatory Additional Share Registration Statement is not
filed on or prior to the Mandatory Additional Share Filing Date, or (ii) the
Mandatory Additional Share Registration Statement filed or required to be filed
hereunder is not declared effective by the Commission by the Mandatory
Additional Share Effective Date (any such failure or breach being referred to as
an “Additional Share Event”, and for purposes of clause (i) or (ii) the date on
which such Additional Share Event occurs, referred to as “Additional Share Event
Date”), then on each such Additional Share Event Date and on each monthly
anniversary of each such

- 4 -

--------------------------------------------------------------------------------

Additional Share Event Date (if the applicable Additional Share Event shall not
have been cured by such date) until the applicable Additional Share Event is
cured, the Company shall pay to each Investor an amount in cash, as liquidated
damages and not as a penalty, equal to 1% of the exercise price of the Warrant.
Notwithstanding the foregoing, if the Mandatory Additional Share Registration
Statement is not declared effective by the Commission because of the staff of
the Commission’s determination, evidenced by oral or written comments, that all
or any part of the securities being registered are being offered by or on behalf
of the Company or that the use of Rule 415 is otherwise not available in
connection with the resale of all of the Additional Shares, then no such
penalties shall accrue or become due with respect to such Additional Shares
Event until January 1, 2008, on which date the liquidated damages shall begin to
accrue. Further, the failure to have such Additional Share Registration
Statement declared effective shall not be a breach or default by the Company of
its obligations to use best efforts to have such shares registered for resale;
provided that from and after January 1, 2008 the liquidated damages shall begin
to accrue. The parties agree that (1) in no event will the Company be liable for
liquidated damages under this Agreement in excess of 1% of the exercise price of
the Warrant in any 30-day period and (2) the maximum aggregate liquidated
damages payable to an Investor under this Agreement shall be twelve percent
(12%) of the exercise price of the Warrant. If the Company fails to pay any
partial liquidated damages pursuant to this Section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 18%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Investor, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The liquidated damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event. Notwithstanding anything in this Agreement to the contrary, the
Investors’ sole remedy at law for the failure of the Company to file a Mandatory
Additional Share Registration Statement and cause such Mandatory Additional
Share Registration Statement to become effective in accordance with Section
2B(a) hereof shall be the liquidated damages described in this Section 2B(d).

     (e) With respect to any shares not included on the Mandatory Additional
Share Registration Statement due to comments from the staff of the Commission,
the Company shall continue to use its best efforts to register all such
remaining shares as promptly as possible (and taking into account any lock-up or
market stand-off agreements covering such shares that may then exist), but if
the staff of the Commission, by oral or written comment or otherwise, limits the
Company’s ability to file, or delays or prohibits the Company from having a
subsequent registration statement declared effective, it shall not be a breach
of the Company’s obligations under this Agreement; provided, however, that from
and after January 1, 2008 the liquidated damages in Section 2B(d) shall begin to
accrue.”

     6. Waiver of Piggyback Registration Rights. The first sentence of Section
3(a) of the Agreement is deleted in its entirety and replaced with the
following: “If at any time any Registrable Shares are not able to be resold
pursuant to an effective Registration Statement, and the Company proposes to
register any of its Common Stock under the Securities Act, whether as a result
of an offering for its own account or the account of others (but excluding any
registrations to be effected on Forms S-4, S-8 or other applicable successor
Forms, the Existing Registration Statement or any registration statement filed
to cover securities sold as a result of

- 5 -

--------------------------------------------------------------------------------

the Company’s determination to accept a Qualifying Proposal), the Company shall,
each such time, give to the Investor twenty (20) days’ prior written notice of
its intent to do so, and such notice shall describe the proposed registration
and shall offer Investor the opportunity to register such number of Registrable
Shares as such Investor may request.”

     7. Limited Applicability of Amendment. In the event the Company does not
complete an offering pursuant to a Qualifying Proposal by December 31, 2007,
this Amendment shall thereafter become null and void, provided that any
liquidated damages waived under Section 2 hereof shall not be deemed to be
retroactively due or accrued, but Liquidated Damages shall instead begin to
accrue and be paid as of January 1, 2008. Moreover, the Company and the Investor
agree that this Amendment shall not be effective until the First Amendment to
Registration Rights Agreement dated as of January 19, 2007, by and among the
Company and the each investors thereto is effective.

     8. Additional Warrants. In the event that the purchasers of securities in a
Qualifying Proposal (the “QP Purchasers”) are issued warrants or other
convertible securities (the “New Warrants”) in addition to the securities
constituting the Qualifying Proposal (the “QP Securities”), then the Company
shall also issue to each Investor under the Agreement its proportionate number
of New Warrants having the same terms and provisions, including as to exercise
price, as the New Warrants that are issued to QP Purchasers; provided that the
exercise date of such warrants shall be 61 days after the date that the
Mandatory Registration Statement required by Section 2 shall become effective.
The New Warrants issued to the Investors shall, in the aggregate, be exercisable
for the number of Additional Shares determined by multiplying (a) 3,050,203, as
adjusted for any stock splits, stock dividends or similar events by (b) one-half
of the fraction, (i) the numerator of which is the number of shares of common
stock of the Company into which the New Warrants issued to the QP Purchasers are
exercisable and (ii) the denominator of which is number of shares of common
stock of the Company issued to the QP Purchasers. If the QP Investors are issued
securities other than common stock of the Company or if the New Warrants are
exercisable for securities other than common stock of the Company, then the
foregoing provisions shall be adjusted to take into account the common stock
equivalent status of such securities and the Company shall not issue any
securities in connection with the Qualifying Proposal until such adjustment is
agreed between the parties hereto. This Amendment and the waiver of Liquidated
Damages shall be conditioned upon the issuance of the New Warrants to Investor
in accordance with the terms of this Section 8.

     9. No Other Changes; Expenses. Except as amended hereby, the Agreement
shall remain in full force and effect and in accordance with its terms. This
Amendment shall be limited solely for the purpose and to the extent expressly
set forth herein and nothing express or implied shall constitute an amendment,
supplement, modification or waiver to any of other term, provision or condition
of the Agreement. The Company hereby agrees to reimburse the Investor for all of
its reasonable fees and expenses, including without limitation the reasonable
fees and expenses of its legal counsels, incurred in connection with its
investment in the Company, this Amendment, the Registration Rights Agreement and
any registration statement filed pursuant thereto, whether or not the
transactions contemplated hereby are consummated.

     10. Counterparts. This Amendment may be executed and delivered (including
by facsimile and PDF transmission) in two or more counterparts, and by the
different parties hereto

- 6 -

--------------------------------------------------------------------------------

in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
Amendment.

     11. Governing Law. This Amendment shall be governed by and construed under
the laws of the State of New York (without regard to conflicts of law
principles).



[Signature Pages Follow]




- 7 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Investor and the Company have caused this Amendment
to be duly executed as of May 29, 2007.



COMPANY:






DAYSTAR TECHNOLOGIES, INC.




By:    /s/ Stephan J. De Luca 

--------------------------------------------------------------------------------

Name: Stephan J. De Luca     Title:    Chief Executive Officer 




INVESTOR:






LC CAPITAL MASTER FUND LTD.




By:    /s/ Richard F. Conway 

--------------------------------------------------------------------------------

    Name: Richard F. Conway      Title: Director 


--------------------------------------------------------------------------------